***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      SANDHYA DESMOND v. YALE-NEW HAVEN
             HOSPITAL, INC., ET AL.
                  (AC 39157)
                       Sheldon, Keller and Bright, Js.

                                   Syllabus

The plaintiff sought to recover damages from her former employer for, inter
    alia, statutory theft in connection with the defendants’ actions during
    proceedings before the Workers’ Compensation Commissioner concern-
    ing a work related injury sustained by the plaintiff. The trial court granted
    the defendant’s motion to strike the plaintiff’s amended complaint and
    determined that it lacked jurisdiction over her claim due to the exclusiv-
    ity provision of the Workers’ Compensation Act (§ 31-275 et seq.). There-
    after, the plaintiff filed a substitute complaint, and the defendants filed
    a request to revise the substitute complaint, claiming that the allegations
    therein were substantially similar to those contained in the plaintiff’s
    previously stricken complaint and that the allegations added to the
    substitute complaint failed to cure the deficiencies in the previous com-
    plaint. The trial court overruled the plaintiff’s objections to the defen-
    dants’ request to revise and rendered judgment dismissing the substitute
    complaint. The trial court also denied the plaintiff’s request for leave
    to amend her substitute complaint to add a claim of retaliatory discrimi-
    nation pursuant to statute (§ 31-290a). On the plaintiff’s appeal to this
    court, held:
1. This court declined to review the plaintiff’s claim that the trial court erred
    in determining that the counts alleged in her substitute complaint were
    barred by the exclusivity provision of the act, the plaintiff having failed
    to brief the claim adequately; because the plaintiff did not appeal from
    the trial court’s determination, made when it struck her amended com-
    plaint, that the plaintiff’s claims were barred by the exclusivity provision
    of the act, for the plaintiff to avoid waiving her right to appeal from
    that determination, she was first required to establish that the trial court
    improperly determined that her substitute complaint was not materially
    different from the stricken complaint and that she had failed to cure
    the deficiencies found by the trial court in striking the amended com-
    plaint, which she failed to do, as the plaintiff’s brief to this court failed
    to address those findings of the trial court and was devoid of any specific
    discussion or legal analysis as to which allegations set forth in the forty-
    one additional pages filed as part of the substitute complaint cured the
    deficiencies that led the trial court to strike her amended complaint.
2. The trial court having improperly considered the wrong complaint when it
    denied the plaintiff’s request for leave to amend her substitute complaint,
    further proceedings on the plaintiff’s request for leave to amend were
    required; it was apparent from the trial court’s decision denying the
    plaintiff’s motion to reargue that, when denying the request for leave
    to amend, the court considered the plaintiff’s ten count substitute com-
    plaint and not the eleven count proposed amended complaint that
    accompanied her request for leave to amend, and, thus, the court failed
    to consider the additional count that purported to plead a cause of
    action for retaliatory discrimination pursuant to § 31-290a when ruling
    on that request.
           Argued January 30—officially released April 17, 2018

                             Procedural History

   Action to recover damages for, inter alia, statutory
theft, and for other relief, brought to the Superior Court
in the judicial district of New Haven, where the court,
Nazzaro, J., granted the defendants’ motion to strike;
thereafter, the court denied the plaintiff’s request for
leave to amend her substitute complaint; subsequently,
the court denied the plaintiff’s motion for reargument
and reconsideration; thereafter, the court, Ecker, J.,
overruled the plaintiff’s objections to the defendants’
request to revise her substitute complaint, granted the
defendants’ motion for judgment, and rendered judg-
ment of dismissal, from which the plaintiff appealed to
this court. Reversed in part; further proceedings.
  Eric M. Desmond, for the appellant (plaintiff).
  Phyllis M. Pari, with whom was Angelica L. Mack,
for the appellees (defendants).
                          Opinion

   SHELDON, J. The plaintiff, Sandhya Desmond,
appeals from the judgment of the trial court dismissing
her complaint against the defendants, Yale-New Haven
Hospital, Inc. (hospital), and Yale-New Haven Health
Services, Inc., alleging statutory theft, common-law
fraud, violation of the Connecticut Unfair Trade Prac-
tices Act (CUTPA), General Statutes § 42-110a et seq.,
breach of contract, and statutory negligence. The plain-
tiff claims that the court improperly (1) determined that
it lacked jurisdiction over her claim for statutory theft
because the exclusivity provision of the Workers’ Com-
pensation Act (act), General Statutes § 31-275 et seq.,
barred her from bringing such a claim in the Superior
Court, and (2) denied her request for leave to amend her
complaint to add a claim for retaliatory discrimination
pursuant to General Statutes § 31-290a. We affirm in
part and reverse in part the judgment of the trial court.1
   This court set forth the following undisputed factual
and procedural history in an earlier appeal brought by
this plaintiff, Desmond v. Yale-New Haven Hospital,
Inc., 138 Conn. App. 93, 50 A.3d 910 (Desmond I), cert.
denied, 307 Conn. 942, 58 A.3d 258 (2012). ‘‘At all times
relevant to this appeal, the plaintiff was an employee
of the hospital. On December 30, 2004, she was injured
in the course of her employment. According to the plain-
tiff, she suffered a spill-related fall while at work and
subsequently was diagnosed with bilateral, acute post-
traumatic carpal tunnel injuries. Her physicians have
advised her that, absent medical treatment, she perma-
nently will be unable to use her hands.
  ‘‘Subsequently, she filed a workers’ compensation
claim with regard to her injury, and the defendants
accepted the claim. On March 6, 2008, she filed a federal
action in United States District Court for the District
of Connecticut, in which she alleged various claims
under state law and the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq. On March 23, 2009, the
District Court granted the defendants’ motion to dismiss
as to the plaintiff’s state law claims, allowing the action
to proceed only on her claim under the Americans with
Disabilities Act.
   ‘‘On May 20, 2010, the plaintiff filed in the Superior
Court the operative complaint in th[is] . . . case. The
complaint contained ten counts, alleging against each of
the defendants workers’ compensation fraud, statutory
negligence, breach of contract, unfair and deceptive
acts and practices in violation of CUTPA and delay in
the delivery of benefits under the act in violation of the
plaintiff’s state constitutional right to due process. The
complaint alleged that the defendants had made various
filings with the [W]orkers’ [C]ompensation [C]ommis-
sion (commission) in a bad faith and fraudulent attempt
to delay treatment. The complaint alleged that these bad
faith attempts to delay treatment caused the plaintiff’s
condition to worsen, as she did not receive neces-
sary treatment.
   ‘‘On June 7, 2010, the defendants filed a motion to
dismiss, alleging that the exclusivity provision of the
act barred the action and that the plaintiff had failed
to exhaust her administrative remedies under the act.
The court granted the defendants’ motion to dismiss
on December 16, 2010. Relying on our Supreme Court’s
decision in DeOliveira v. Liberty Mutual Ins. Co., 273
Conn. 487, 870 A.2d 1066 (2005), the court held that
the plaintiff’s claims did not allege conduct that was
sufficiently egregious to remove the claims from the
exclusive jurisdiction of the commission. The plaintiff
filed . . . [an] appeal on January 20, 2011.’’ Desmond
I, supra, 138 Conn. App. 95–96.
   On appeal in Desmond I, ‘‘the plaintiff claim[ed] that
the court improperly held that it lacked jurisdiction
over her claims because the exclusivity provision of
the act barred her from bringing an action in the Supe-
rior Court. The plaintiff argue[d] that the court errone-
ously determined that its analysis was controlled by
DeOliveira . . . and, instead, maintain[ed] that Gen-
eral Statutes § 31-290c establishes a civil cause of action
over which the commission lacks jurisdiction. In the
alternative, the plaintiff argue[d] that, if DeOliveira
d[id] apply and actions under § 31-290c ordinarily must
be brought before the commission, the [trial] court
improperly held that the present case did not involve
egregious conduct that warranted an exception from
the general rule of exclusivity.’’ Id., 96–97.
   This court rejected both of the plaintiff’s arguments,
holding that it was ‘‘clear that the plaintiff’s claimed
injuries allegedly caused by the defendants’ bad faith
delays in medical treatment, arose out of and in the
course of the workers’ compensation claims process’’
and thus that those injuries ‘‘fall within the jurisdiction
of the commission.’’ Id., 102. This court further held
that even if the plaintiff’s allegations were afforded
‘‘their most damaging interpretation, the defendants’
conduct was not on the level of egregious behavior
that . . . could provide an exception to the exclusivity
provision.’’ Id., 103. Accordingly, this court affirmed the
judgment of the trial court dismissing the plaintiff’s
action in Desmond I.
  On October 3, 2013, the plaintiff filed her amended
complaint in the present action, wherein she again set
forth ten counts against the defendants, claiming statu-
tory theft, common-law fraud, violation of CUTPA,
breach of contract and statutory negligence. The defen-
dants moved to strike all of the plaintiff’s claims on the
ground, inter alia, that they are barred by the exclusivity
provision of the act, and thus that the trial court had no
jurisdiction over them. The plaintiff filed an objection,
arguing, inter alia, that her claims were not barred by
the exclusivity of the act.2
   On August 25, 2014, the court, Nazzaro, J., heard oral
argument on the defendants’ motion and the plaintiff’s
objection thereto. By way of memorandum of decision
filed on November 26, 2014, the court granted the defen-
dants’ motion to strike the plaintiff’s entire complaint
on the ground that all of the plaintiff’s claims fell within
the exclusive jurisdiction of the commission. The court
reasoned that the alleged misconduct of the defendants,
which the court found to be ‘‘identical to that alleged
in Desmond [I] . . . but for the addition of some con-
duct by the defendants postdating the prior suit,’’ was
not so egregious to invoke the exception to exclusivity.
   The plaintiff did not appeal from the trial court’s
ruling striking her complaint. Rather, on December 11,
2014, pursuant to Practice Book § 10-44, the plaintiff,
in her view, as advanced before this court, filed a substi-
tute complaint ‘‘in an effort to plead additional facts
and to amplify the allegations such that viability of the
. . . [General Statutes] § 52-564 [statutory theft] claim
(and associated claims) would be sufficient to allow
the claim to proceed to the merits.’’
   On February 5, 2015, the plaintiff filed a request for
leave to amend her substitute complaint, pursuant to
Practice Book § 10-60, to incorporate a claim for retalia-
tory discrimination pursuant to General Statutes § 31-
290a. The defendants filed an objection to the plaintiff’s
request for leave to amend on two grounds. First, the
defendants argued that the proposed addition of a § 31-
290a claim was untimely and prejudicial. Second, the
defendants argued that the proposed addition of a § 31-
290a claim was futile because she already had asserted
such a claim to the commission, and thus she was barred
from bringing it again in an action before the court.
On April 23, 2015, the court, Nazzaro, J., denied the
plaintiff’s request for leave to amend, and sustained the
defendants’ objection thereto, stating: ‘‘The amendment
is improper. See court’s previous ruling on [the defen-
dants’] motion to strike.’’
  On May 4, 2015, the plaintiff filed a motion for reargu-
ment and reconsideration.3 The court heard reargument
on June 22, 2015, and issued a memorandum of decision
on October 7, 2015, denying reconsideration of its denial
of the plaintiff’s request for leave to amend.
   On May 7, 2015, the defendants filed a request to
revise the plaintiff’s substitute complaint, which she
had filed on December 11, 2014. The defendants sought
to have the plaintiff’s entire substitute complaint
deleted because the allegations of the substitute com-
plaint were substantially similar to those contained in
the plaintiff’s previously stricken complaint and the
allegations added to the substitute complaint failed to
cure the deficiencies of the earlier complaint.
  On June 8, 2015, the plaintiff filed two separate objec-
tions to the defendants’ request to revise. In one of her
objections, she argued that the court ‘‘simply lacked
the authority’’ to strike her § 52-564 claim on the basis
of exclusivity because the allegations set forth in her
December 11, 2014 complaint were sufficiently egre-
gious that the defendant’s alleged conduct that ‘‘bears
no rational relation to a legitimate challenge to the
plaintiff’s workers’ compensation claim; is not activity
intrinsic to the workers’ compensation claims process;
and is conduct that is separate and apart from nonpay-
ment of benefits.’’ The plaintiff further argued: ‘‘[B]y
the factual allegations pled, it should be understood,
to the extent exclusivity might apply to certain conduct,
that the defendants either (a) intended both the acts
alleged and the injurious consequences of those acts
or (b) intended the acts alleged and knew that the injury/
injuries sustained was/were substantially certain to
occur. The defendants’ conduct that falls into either of
these categories means that the plaintiff has escaped
the exclusivity of the act.’’ (Emphasis omitted; footnote
omitted; internal quotation marks omitted.) The plain-
tiff also argued that the defendants were not entitled
to exclusivity because they failed to comply with ‘‘the
self-insurance requirements upon their application for
self-insured status.’’
   In her other objection to the defendants’ request to
revise, the plaintiff argued that all of her claims arose
from statutory theft under § 52-564, and, on that basis,
they were not subject to exclusivity. The plaintiff also
argued that she had added factual allegations to her
complaint to cure the deficiencies relied upon by the
trial court in previously striking her complaint. The
plaintiff argued that the conduct that she alleged was
not ‘‘intrinsic to the claims process,’’ as found by the
court when striking her complaint. In so doing, she
set forth several instances of said conduct, featuring
additional allegations against the defendants that she
claims to have been so egregious as to remove her
claims from exclusivity. As examples of such allega-
tions, the plaintiff cited to allegations that the defen-
dants had: aggressively surveilled upon her and
members of her family; fabricated various allegations
to the commission in an attempt to have her medical
treatment terminated; fabricated information to her var-
ious medical providers; and revoked authorization for
medical treatment and medication based upon false
pretenses. In sum, the plaintiff argued: ‘‘As to allega-
tions made pursuant to . . . § 52-564, exclusivity is
inapplicable. As to allegations premised upon conduct
that is violative of . . . § 52-564, they are beyond the
protection of exclusivity. As to allegations that may be
within the exclusivity provision of the act, the conduct
alleged in the December 11, 2014 complaint—both new
and prior allegations and rationale—is beyond the
exclusivity of the . . . act.’’
  On March 4, 2016, the court, Ecker, J., issued an order
overruling the plaintiff’s objections to the defendants’
request to revise and rendered judgment dismissing her
complaint. In so doing, the court held, inter alia: ‘‘[I]t
is the court’s opinion that the substitute complaint is
not, in substance, materially different from the . . .
stricken . . . complaint. In other words, the new alle-
gations in the substitute complaint do not cure the legal
deficiencies that caused Judge Nazzaro to strike the
[amended] complaint. The substitute complaint con-
tains many more pages of allegations, but those allega-
tions, in this court’s view, do not change the nature or
character of the underlying claims in a manner that
would alter the outcome of Judge Nazzaro’s memoran-
dum of decision striking the [amended] complaint.’’ The
court also explained that it was disinclined to revisit
Judge Nazzaro’s decision striking the plaintiff’s com-
plaint, but that, even if it did so, it would agree that
the plaintiff’s allegations could not overcome the exclu-
sivity of the act. The plaintiff subsequently sought rear-
gument, which the court denied. This appeal followed.
  On appeal, the plaintiff claims that the trial court
erred in determining that her claims were barred by
the exclusivity of the act. She also claims that the trial
court erred in denying her request for leave to amend
her complaint to add a retaliation claim pursuant to
§ 31-290a. We address each of the plaintiff’s claims in
turn.
                             I
   The plaintiff first claims that the court erred in
determining that her claims were barred by the exclusiv-
ity of the act. ‘‘[A]fter a court has granted a motion to
strike, [a party] may either amend his pleading [pursu-
ant to Practice Book § 10-44] or, on the rendering of
judgment, file an appeal. . . . The choices are mutually
exclusive [as the] filing of an amended pleading oper-
ates as a waiver of the right to claim that there was
error in the [granting] of the [motion to strike] the
original pleading. . . . Stated another way: When an
amended pleading is filed, it operates as a waiver of
the original pleading. The original pleading drops out
of the case and although it remains in the file, it cannot
serve as the basis for any future judgment, and previous
rulings on the original pleading cannot be made the
subject of appeal. . . .
   ‘‘If the plaintiff elects to replead following the grant-
ing of a motion to strike, the defendant may take advan-
tage of this waiver rule by challenging the amended
complaint as not materially different than the [stricken]
. . . pleading that the court had determined to be
legally insufficient. That is, the issue [on appeal
becomes] whether the court properly determined that
the [plaintiff] had failed to remedy the pleading deficien-
cies that gave rise to the granting of the [motion] to
strike or, in the alternative, set forth an entirely new
cause of action. It is proper for a court to dispose of
the substance of a complaint merely repetitive of one
to which a demurrer had earlier been sustained. . . .
Furthermore, if the allegations in a complaint filed sub-
sequent to one that has been stricken are not materially
different than those in the earlier, stricken complaint,
the party bringing the subsequent complaint cannot be
heard to appeal from the action of the trial court striking
the subsequent complaint. . . . The law in this area
requires the court to compare the two complaints to
determine whether the amended complaint advanced
the pleadings by remedying the defects identified by
the trial court in granting the earlier motion to strike.’’
(Citations omitted; internal quotation marks omitted.)
Lund v. Milford Hospital, Inc., 326 Conn. 846, 850–52,
168 A.3d 479 (2017). ‘‘Factual revisions or additions are
necessary; mere rewording that basically restate[s] the
prior allegations is insufficient to render a complaint
new following the granting of a previous motion to
strike.’’ (Internal quotation marks omitted.) Id., 852–53.
‘‘[A]ppellate review of this comparative process is ple-
nary because it considers the trial court’s interpretation
of the pleadings.’’ Id., 851 n.5.
   The plaintiff argues that the trial court erred in
determining that her claims were barred by the exclusiv-
ity of the workers’ compensation act because claims
brought pursuant to § 52-564 are not within the exclu-
sive jurisdiction of the commission. The determination
that her claims were so barred was made by the court
when it struck her amended complaint. The plaintiff
did not file an appeal from that determination, but,
instead, filed a substitute complaint pursuant to Prac-
tice Book § 10-44 in an attempt to cure the deficiencies
found by the trial court in striking her amended com-
plaint. The trial court determined, however, that her
substitute complaint did not set forth allegations that
cured those deficiencies, and that it was not materially
different from her previously stricken amended com-
plaint. Thus, before we can consider the plaintiff’s claim
that the court erred in determining that her claims were
barred by the exclusivity of the act, the plaintiff must
establish that the trial court erred in concluding that
her substitute complaint was not materially different
from her amended complaint, and thus that she had
failed to cure the deficiencies found by the trial court
in striking the amended complaint and, as a result, had
waived her right to appeal from the determination that
her claims were barred by the exclusivity of the act.
   The plaintiff’s brief to this court fails to address the
trial court’s determination that her substitute complaint
was not materially different from her previously
stricken amended complaint, and thus that the allega-
tions set forth in the substitute complaint did not cure
the legal deficiencies that led to the previous striking
of her amended complaint. In her reply brief, she argues
that this court must undertake a de novo review of the
two complaints to determine whether the ‘‘trier of fact
. . . could interpret the additional [thirty-five] pages
as including allegations sufficient to establish egre-
giousness and intent.’’ Those additional pages, actually
forty-one in total, contain numerous legal citations,
legal arguments and legal conclusions, plus several fac-
tual allegations that are merely duplicative of the allega-
tions set forth in her amended complaint. The plaintiff’s
argument concerning the additional pages added to her
substitute complaint is devoid of any specific discussion
as to which allegations set forth in those pages cured
the deficiencies that led the trial court to strike her
amended complaint. Similarly, the plaintiff has provided
no legal authority or analysis in support of such an
argument. The plaintiff nevertheless argues that this
court will find that the defendants’ argument that her
substitute complaint is not materially different from her
previously stricken amended complaint is without merit
based upon our own de novo comparison of the two
pleadings.
   ‘‘We repeatedly have stated that [w]e are not required
to review issues that have been improperly presented
to this court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in
order to avoid abandoning an issue by failure to brief
the issue properly. . . . [F]or this court judiciously and
efficiently to consider claims of error raised on appeal
. . . the parties must clearly and fully set forth their
arguments in their briefs. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited.’’ (Citations omitted; internal quotation marks
omitted.) State v. Buhl, 321 Conn. 688, 724, 138 A.3d
868 (2016). ‘‘Writing a compelling legal argument is a
painstaking, time-consuming task. Good legal analysis
is premised on knowing the controlling rules of law.
An effective appellate advocate must apply the rules of
law to the facts at hand by applying or distinguishing
existing legal precedent. . . . To write a good brief and
to comply with the rules of practice, counsel must state
the rules of law, [and] provide citations to legal author-
ity that support the claims made . . . .’’ (Internal quota-
tion marks omitted.) Id., 729.
   Because the plaintiff failed to argue in her initial brief
to this court—and only did so cursorily in her reply
brief—that the trial court erred in concluding that she
failed, in her substitute complaint, to cure the deficienc-
ies found by the court in her previously stricken
amended complaint, we conclude that the plaintiff’s
claim is inadequately briefed, and thus we decline to
review that claim.
                             II
  The plaintiff also claims that the trial court erred in
denying her request for leave to amend her substitute
complaint, pursuant to Practice Book § 10-60, in order
to add a claim for retaliatory discrimination under § 31-
290a. We agree.4
   ‘‘Whether to allow a party to amend the pleadings
under Practice Book § 10-60 (a) rests within the discre-
tion of the trial court. . . . Factors to be considered
in passing on a motion to amend are the length of the
delay, fairness to the opposing parties and the negli-
gence, if any, of the party offering the amendment. . . .
Whether to allow an amendment is a matter left to the
sound discretion of the trial court. This court will not
disturb a trial court’s ruling on a proposed amendment
unless there has been a clear abuse of that discretion.’’
(Citations omitted; internal quotation marks omitted.)
Martinez v. New Haven, 328 Conn. 1, 15 n.13,       A.3d
     (2018).
   The plaintiff filed a request for leave to amend her
substitute complaint on February 5, 2015, to which the
defendants filed an objection. The trial court, Nazzaro,
J., denied the plaintiff’s request and sustained the defen-
dants’ objection thereto. In so ruling, the court stated:
‘‘The amendment is improper. See court’s previous rul-
ing on [the defendants’] motion to strike.’’ The plaintiff
thereafter filed a motion to reargue and for reconsidera-
tion, which the court also denied. In the latter ruling,
the trial court explained its earlier ruling as follows:
‘‘The [proposed] amended complaint contains the same
ten counts [as the substitute complaint]. The [proposed]
amended complaint also contains identical allegations
concerning the plaintiff’s retaliation complaint under
§ 31-290a. . . . The [proposed] amended complaint
does not specifically raise a retaliation claim, but rather
adds a forty-one page ‘Preliminary Statement,’ which
contains numerous statements of law, discussions of
legislative history, and a handful of factual allegations.
The ‘Preliminary Statement’ was incorporated into each
existing count.’’ The court concluded that the proposed
amended complaint did not address ‘‘substantive mat-
ters brought out in the court’s earlier memorandum of
decision granting the defendants’ motion to strike’’ and
the additional allegations set forth by the plaintiff, and
its memorandum in support of the proposed amended
complaint, ‘‘added nothing to the plaintiff’s cause.’’
   On appeal, the plaintiff claims, inter alia, that the trial
court erred in denying her request for leave to amend
because it considered the wrong proposed amended
complaint in so ruling. We agree. The plaintiff’s Febru-
ary 5, 2015, proposed amended complaint contained
eleven counts, not ten counts, as recited by the trial
court. The additional count, which was added as count
one of the proposed amended complaint, purported5 to
plead a cause of action for retaliatory discrimination
pursuant to § 31-290a. The proposed amended com-
plaint also sought relief pursuant to § 31-290a, unlike
the previously filed substitute complaint. It is apparent
from the trial court’s decision denying the plaintiff’s
motion to reargue, as set forth above, that the court
considered the plaintiff’s ten count substitute com-
plaint, not the eleven count proposed amended com-
plaint that accompanied her request for leave to amend,
when ruling on that request. Because the trial court
considered the wrong complaint when it denied the
plaintiff’s request for leave to amend, we cannot con-
clude that the court properly exercised its discretion
in so ruling.
  The judgment is reversed only as to the plaintiff’s
request for leave to amend her complaint to add a § 31-
290a claim, and the case is remanded for further pro-
ceedings on that request and the defendants’ objection
thereto. The judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     The plaintiff also claims that the trial court violated her right to equal
protection when it ruled adversely to her and ignored binding precedent in
so doing. Accepting the plaintiff’s rationale, every claim that a trial court
misapplied the law would be transformed into an equal protection claim.
That clearly is not the law.
   2
     The defendants also argued that the plaintiff’s claims should be stricken
because the accidental failure of suit statute, General Statutes § 52-592, did
not apply to them and they were barred by the doctrine of res judicata. The
plaintiff responded to all of the defendants’ arguments in her objection to
the motion to strike. Because the court determined that the plaintiff’s claims
were barred by the exclusivity of the act, the court did not reach the parties’
additional arguments.
   3
     The plaintiff also filed a request for articulation, which the court denied
as improperly filed.
   4
     The defendants argue that the plaintiff’s claim is moot because she has
filed two other § 31-290a actions in the Superior Court. Specifically, the
defendants argue that those other actions ‘‘provide the plaintiff with an
opportunity to obtain the same legal redress that would be obtained in this
case if the [trial] court’s ruling denying the motion to amend were overturned
here.’’ That is not the test for mootness. Because we can afford the plaintiff
relief, as set forth herein, we disagree with the defendants.
   5
     We make no judgment as to the legal sufficiency of that count.